Case 2:17-cr-20411-GCS-MKM ECF No. 43 filed 06/23/20    PageID.215   Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                Case No. 17-20411
       v.
                                                Hon. George Caram Steeh
DELANO HARPER,

         Defendant.
___________________________/

                ORDER DENYING DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE (ECF NOS. 38, 40)

       Defendant Delano Harper moves for compassionate release from

prison due to the risks of contracting COVID-19 at the facility where he is

housed. Harper pleaded guilty to two counts of possession with intent to

distribute cocaine and heroin. The court sentenced him to 120 months in

prison on April 23, 2018. Harper is serving his sentence at USP Thomson

in Illinois.

       Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). A limited exception to this

rule is known as “compassionate release.” The court’s authority to grant

Defendant’s request for compassionate release is governed by 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018. Until recently,

                                         -1-
Case 2:17-cr-20411-GCS-MKM ECF No. 43 filed 06/23/20    PageID.216   Page 2 of 3




only the Bureau of Prisons (“BOP”) could move for compassionate release.

The First Step Act of 2018 amended the statute, permitting defendants to

move for compassionate release themselves. First Step Act § 603(b), Pub.

L. No. 115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). The provision

permitting a defendant-initiated motion includes an exhaustion requirement.

Id. If a defendant moves for compassionate release, the district court may

not act on the motion unless the defendant files it “after” either completing

the administrative process within the BOP or waiting 30 days from when the

warden at the facility received the request. 18 U.S.C. § 3582(c)(1)(A).

      Harper has not alleged that he has exhausted his administrative

remedies by making a request for compassionate release to the BOP, and

the BOP has no record of a request from Harper. See ECF No. 42-2.

Although Harper asserts that the court may excuse the exhaustion

requirement because of the COVID-19 pandemic, the Sixth Circuit has

recently rejected this argument. United States v. Alam, __ F.3d __, 2020

WL 2845694, at *4 (6th Cir. June 2, 2020) (finding the failure to exhaust to

be a “glaring roadblock foreclosing compassionate release”) (quoting

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). Because Harper

has failed to comply with the exhaustion requirement, the court must deny

his motion without prejudice. Id. at *5.

                                           -2-
Case 2:17-cr-20411-GCS-MKM ECF No. 43 filed 06/23/20                PageID.217   Page 3 of 3




      Accordingly, IT IS HEREBY ORDERED that Harper’s motion for

compassionate release (ECF Nos. 38, 40) is DENIED WITHOUT

PREJUDICE.

Dated: June 23, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                June 23, 2020, by electronic and/or ordinary mail and also on
                Delano Harper #55533-039, USP Thomson, U.S. Penitentiary
                    Satellite Camp, P.O. Box 1002, Thomson, IL 61285.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                                -3-
